PER CURIAM.
The sole point on appeal is that a new trial should have been granted where jurors may have overheard comments made by the bailiff, during a recess, regarding the merits of the plaintiff’s case. The transcript of the juror interviews, in which each juror testified that he had not received, either directly or indirectly, any information from the bailiff as to matters asserted by the plaintiff, establishes that the impartiality of the jury was not compromised by remarks made outside the record. For that reason, no error is shown in the trial court’s refusal to grant a new trial. See Premiere Properties Inc., v. Caron, 546 So.2d 439 (Fla. 3d DCA 1989) (a new trial appropriate only where court determines jury was influenced by considerations outside record or verdict is against manifest weight of evidence); Smith v. Vining, 407 So.2d 1048 (Fla. 3d DCA 1981) (same).
Affirmed.